Exhibit 10.8

CAPTARIS, INC.

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

(As of March 2008)

Cash Compensation. Nonemployee directors receive the following cash
compensation:

 

     Amount ($)

Annual Retainer (paid quarterly)

   36,000

Annual Committee Membership Retainers (paid quarterly)

  

Audit Committee

   10,000

Compensation Committee

   7,000

Governance Committee

   4,000

Annual Board and Committee Chair Retainers (paid quarterly)

  

Board of Directors

   47,000

Audit Committee

   18,000

Compensation Committee

   14,000

Governance Committee

   13,000

Cash compensation is paid quarterly at the beginning of each quarter. For new
directors or for changes to existing directors’ committee chair or membership
status, amounts will be prorated based on the number of days in the quarter.

In March 2008, the Board of Directors decided to evaluate strategic alternatives
to further enhance shareholder value. To oversee and expedite this process, the
Board of Directors established a Special Committee comprised of the following
independent, non-employee directors: Bruce L. Crockett (Chairman), Daniel R.
Lyle, Thomas M. Murnane, and Patrick J. Swanick. The members of the Special
Committee receive the following one-time retainer and per meeting fees, and are
subject to the following maximum amount of compensation over the life of the
committee (including the one-time retainer and per meeting fees).

 

Member

   One-Time Retainer    Per Meeting Fee    Maximum Amount of
Compensation

Chairman

   $ 25,000    $ 1,250    $ 50,000

All other members of Special Committee

   $ 20,000    $ 1,000    $ 40,000

Nonemployee directors may elect to defer 25%, 50%, 75% or 100% of their cash
compensation into the Company’s Deferred Compensation Plan for Nonemployee
Directors (the “Deferred Compensation Plan”). Deferred amounts will be treated
as if they were invested in the Company’s common stock (no actual purchase of
Company common stock will be made) at the closing price of such stock on the
date the amounts would have been paid to the nonemployee director had they not
been deferred. Upon a nonemployee director’s termination of service, deferred
amounts will be distributed in shares of the Company’s common stock (with cash
for any fractional share).

 



--------------------------------------------------------------------------------

Nonemployee directors can make deferral elections to take effect on the later of
the effective date of the Deferred Compensation Plan or the date such elections
are filed with the Company. To do so, nonemployee directors must file their
deferral elections with the Company no later than 30 days after the effective
date of the Deferred Compensation Plan. Any such deferral election will apply
only to cash compensation earned (and paid) after the later of the effective
date of the Deferred Compensation Plan or the date the deferral election is
filed with the Company. Nonemployee directors who do not file an initial
deferral election within 30 days after the effective date of the Deferred
Compensation Plan can begin to defer cash compensation as of the first day of
any subsequent calendar year by filing a completed deferral election with the
Company prior to the beginning of that year. A nonemployee director’s deferral
election (whether an initial or subsequent election) will remain in effect from
year to year until the nonemployee director changes it. Any such change will
become effective as of the first day of the calendar year beginning after the
new deferral election is filed with the Company. Deferral election changes
cannot become effective mid-year.

Equity Compensation. Nonemployee directors receive the following equity awards:

 

  •  

Initial and annual stock option grants with a $20,000 value (based on the 123R
valuation methodology used by the Company), which vest in full one year after
the date of grant; and

 

  •  

Initial and annual Restricted Deferred Stock Unit Awards (“DSU Awards”) with a
$25,000 value, which vest in full one year after the date of grant.

Initial grants are issued to the nonemployee directors when they join the Board
of Directors. Annual grants are issued to the nonemployee directors on the date
of the annual shareholder meeting unless the nonemployee director received an
initial grant within six (6) months prior to the annual shareholder meeting.

The DSU Awards provide for restricted stock units that are automatically
deferred under the Deferred Compensation Plan. On the date of grant, the $25,000
value of a DSU Award is converted into a number of stock units (with one stock
unit equal to one share of the Company’s common stock) based on the fair market
value of the Company’s common stock on that date. Upon a nonemployee director’s
termination of service, vested stock units will be distributed in shares of the
Company’s common stock (with cash for any fractional share), with one share of
Company common stock being issued for each stock unit credited to the
nonemployee director’s Deferred Compensation Plan account. Any stock units that
are not vested at the time of termination will be forfeited.

Form 4 Reporting. With respect to DSU Awards, nonemployee directors must file a
Form 4 within two business days after a DSU Award is granted. With respect to
shares issuable in connection with cash deferrals, nonemployee directors must
file a Form 4 within two business days of the date on which the cash
compensation would have been paid to the nonemployee director had it not been
deferred. Shares resulting from any dividend reinvestment will require a
separate Form 4.